TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00305-CR







Quinten Troy Schaefer, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT


NO. 00-094, HONORABLE JACK H. ROBISON, JUDGE PRESIDING






PER CURIAM

Appellant Quinten Troy Schaefer pleaded guilty to two counts of aggravated sexual
assault.  See Tex. Penal Code Ann. § 22.021 (West Supp. 2001).  The district court adjudged him
guilty and assessed punishment at imprisonment for thirty years for each count, plus a $1000 fine
for count one, as called for in a plea bargain agreement.  Appellant filed a general notice of appeal.

When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3).  Appellant's notice of appeal does not comply with this rule and fails to confer
jurisdiction on this Court.  Whitt v. State, No. 03-00-00194-CR (Tex. App.--Austin April 19, 2001,
no pet.); see also Cooper v. State, No. 1100-99, slip op. at 6-8 (Tex. Crim. App. April 4, 2001).

The appeal is dismissed for want of jurisdiction. (1)


Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   June 29, 2001

Do Not Publish
1.        The record also contains a written waiver of appeal signed the day sentence was imposed.  See
Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 
(Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).